

117 HR 4425 IH: Federal Bureau of Prisons Voting Assistance Act of 2021
U.S. House of Representatives
2021-07-13
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 4425IN THE HOUSE OF REPRESENTATIVESJuly 13, 2021Ms. Norton (for herself, Ms. Pingree, and Mr. Welch) introduced the following bill; which was referred to the Committee on the JudiciaryA BILLTo require the Director of the Bureau of Prisons to provide certain information to inmates with respect to voting, and for other purposes.1.Short titleThis Act may be cited as the Federal Bureau of Prisons Voting Assistance Act of 2021.2.Information with respect to voting(a)In generalNot later than 90 days before a Federal, State or local election, the Director of the Bureau of Prisons shall send to—(1)each inmate, through the Trust Fund Limited Inmate Computer System (TRULINCS) (or a successor platform), who is (or prior to incarceration was) a resident of a State that allows an inmate to vote while in the custody of the Bureau of Prisons, a message including— (A)information on how to register to vote; and (B)information on how to request an absentee ballot; and(2)each Re-entry Affairs Coordinator of each Federal correctional facility, information including—(A)criteria for voter registration for each State that allows an inmate to vote while in the custody of the Bureau of Prisons;(B)instructions on voter registration for each State that allows an inmate to vote while in the custody of the Bureau of Prisons; (C)printed voter registration forms for each State that allows an inmate to vote while in the custody of the Bureau of Prisons; and(D)prepaid envelopes for voter registration forms, as provided by a State Bureau of Election. (b)Publication; delivery(1)Federal correctional facilityIn each Federal correctional facility, the Director shall make available to inmates the information under subsection (a), including by posting such information physically at the correctional facility. (2)Internet websiteThe Director shall publish on the internet website of the Bureau of Prisons the information under subsection (a).(3)DeliveryThe Re-entry Affairs Coordinator of each Federal correctional facility shall provide each inmate who is (or prior to incarceration was) a resident of a State that allows an inmate to vote while in the custody of the Bureau of Prisons information identified under subsection (a)(2). (c)Language availabilitiesThe Director shall provide any information under subsection (a) in both English and Spanish, if the State that allows an inmate to vote while in the custody of the Bureau of Prisons makes available such information in both English and Spanish. (d)Support for certain inmatesThe Director shall provide support to any inmate who needs assistance with voter registration as a result of a recognized disability.(e)State definedIn this section, the term State means a State of the United States, the District of Columbia, and any commonwealth, territory, or possession of the United States. 